                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
ALBERT THEODORE ROBINSON,      :
                               :
          Plaintiff,           :    Civ. No. 17-7135 (NLH)(JS)
                               :
     v.                        :    OPINION
                               :
STATE OF NEW JERSEY DRUG       :
COURT, DEPT. OF CORRECTIONS, :
et al.,                        :
                               :
          Defendants.          :
______________________________:

APPEARANCES:
Albert Theodore Robinson, No. 41659
Hansen House
411 Aloe Street
Galloway, NJ 08215

     Plaintiff Pro Se

Ashley L. Costello, Esq.
Office of the Attorney General
25 Market Street
Trenton, NJ 08625

     Counsel for Defendants



HILLMAN, District Judge

     Plaintiff Albert Theodore Robinson filed a Complaint

pursuant to 42 U.S.C. § 1983 against the State of New Jersey

Drug Court, the New Jersey Department of Corrections, the

Cumberland County Prosecutor’s Office, and the Cumberland County

Prosecutor Jennifer Webb McRae.   ECF No. 1 at 7.   Plaintiff

moved to voluntarily dismiss the claims against the Cumberland

                                  1
County Prosecutor and the Prosecutor’s Office, and the Court

granted a motion to dismiss as to the remaining defendants

because they were not amenable to suit under § 1983.     Plaintiff

has since filed an Amended Complaint, which he brings against

the Cumberland County Prosecutor’s Office, the Cumberland County

Prosecutor Jennifer Webb McRae, and assistant prosecutor Walter

Schulz.   ECF No. 18.

      Presently before the Court is Defendants’ Motion to Dismiss

the Amended Complaint, which is ripe for adjudication.    ECF No.

21.   Plaintiff has filed no opposition to the Motion.   For the

reasons that follow, the Court will grant the Motion and dismiss

the Amended Complaint, with leave to amend granted.

I.    Factual Background

      Plaintiff Albert Theodore Robinson is presently housed in a

treatment program at Hansen House, in Galloway, New Jersey, and

was previously incarcerated at the Cumberland County Jail in

Bridgeton, New Jersey. 1   According to the Amended Complaint, as a

result of certain state criminal charges, Plaintiff entered into

an agreement with Defendants Prosecutor Jennifer Webb McRae,

Walter Schulz, and the Cumberland County Prosecutor’s Office for

a negotiated term of imprisonment, including an eight-year




1 Plaintiff’s current detention in a treatment program appears to
be unrelated to the incarceration he challenges in his
Complaint.
                                  2
aggregated term comprised of 2 four-year consecutive sentences

with an additional three-year flat concurrent sentence for a

total eight-year sentence, and a jail credit agreement of 1,095

days, 25 gap credits, both of which are to be subtracted from

the four year sentences.   ECF No. 18 at 1; 33-35; 42.

Plaintiff’s maximum expiration of sentence including projected

work and good time credits was on or about June 1, 2012.    Id.

      About a year after Plaintiff arrived at South Woods State

Prison in April 2012, Plaintiff noticed on his account statement

that his maximum expiration of sentence was extended to 2018,

which prompted him to investigate the application of his jail

credits with the classifications department for the commissioner

of the State of New Jersey.   Id. at 2.   He received a certified

response from that office informing him that the sentencing

judge had removed jail credits as the Department of Corrections

suggested that they were duplicate credits.    Id.

      Plaintiff then filed an appeal to the New Jersey Superior

Court’s Appellate Division for “the unlawful conspired removal

of jail credit which extended his sentence from 2012 to 2018.”

Id. at 3.   It appears this appeal was filed in 2012 and oral

argument in the appeal was held on February 5, 2013.     See id. at

42.   The Appellate Division remanded for reconsideration of the

jail credits and the concurrent application of the three-year

sentence for Indictment No. 11-07-622.    Id. at 3; 42 (remand

                                 3
order filed Feb. 8, 2013).    Plaintiff alleges that on remand,

the Defendants held a hearing without the notice or presence of

Plaintiff, which caused him undue stress because they only

applied “a partial of what the order commanded.”    Id. at 3.

      As a result of receiving only partial relief, he filed a

second appeal to the Appellate Division some time in 2013.      Id.

at 4.   During the pendency of the appeal, it appears that

Plaintiff’s counsel negotiated with the attorney representing

the New Jersey Attorney General’s Office to agree to a remand

for reconsideration and application of all jail credits for all

indictments, which is reflected in the transcript of the appeal

proceedings and the remand order, dated July 28, 2014.    See id.

at 45-50.    After the second remand, Plaintiff’s jail credits

were recalculated and correctly applied as intended in the plea

agreement.   With all credits applied to his sentence, he was

released on December 15, 2014.    Id. at 4.

      As for his claims for relief, Plaintiff alleges that the

“Defendants deprived the Plaintiff of his constitutional rights

while acting under color of state law,” because the Plaintiff

and Defendants had a verbal and written agreement that

Defendants unlawfully withdrew, which caused Plaintiff harm.

Id.   Plaintiff requests monetary relief and explains that as a

result of the Defendants’ actions, he suffered cruel and unusual

punishment in violation of the Eighth Amendment, that he was

                                  4
wrongfully incarcerated in violation of his Fifth and Fourteenth

Amendment rights, and that he was falsely imprisoned and

prosecuted maliciously.    Id. at 5.

II.   Standard of Review

      In a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), the defendant bears the burden of showing

that no claim has been presented.      Rule 8 of the Federal Rules

of Civil Procedure provides that a pleading must set forth a

claim for relief which contains a short and plain statement of

the claim showing that the pleader is entitled to relief; the

complaint must provide the defendant with fair notice of the

claim.    See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007).   When considering a Rule 12(b)(6) motion to dismiss, the

court must accept as true all factual allegations.      See Erickson

v. Pardus, 551 U.S. 89, 94 (per curiam).      The issue in a motion

to dismiss is whether the plaintiff should be entitled to offer

evidence to support the claim, not whether the plaintiff will

ultimately prevail.    See Phillips v. County of Allegheny, 515

F.3d 224, 232 (3d Cir. 2008) (the Rule 8 pleading standard

“‘simply calls for enough facts to raise a reasonable

expectation that discovery will reveal evidence of’ the

necessary element.”); Nami v. Fauver, 82 F.3d 63, 65 (3d Cir.

1996).



                                  5
     The onus is on the plaintiff to provide a well-drafted

complaint that alleges factual support for its claims.    “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff's obligation to

provide the ‘grounds' of his ‘entitle[ment] to relief requires

more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.”   Twombly, 550

U.S. at 555 (alteration in original and internal citations

omitted).   The court need not accept unsupported inferences,

Cal. Pub. Employees Ret. Sys. v. The Chubb Corp., 394 F.3d 126,

143 (3d Cir. 2004), nor legal conclusions cast as factual

allegations, Twombly, 550 U.S. at 556.   Legal conclusions

without factual support are not entitled to the assumption of

truth. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“Threadbare recitals of elements of a cause of action,

supported by mere conclusory statements, do not” satisfy the

requirements of Rule 8).

     Once the court winnows the conclusory allegations from

those allegations supported by fact, which it accepts as true,

the court must engage in a common sense review of the claim to

determine whether it is plausible.   This is a context-specific

task, for which the court should be guided by its judicial

experience.   The court must dismiss the complaint if it fails to

allege enough facts “to state a claim for relief that is

                                 6
plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570).    A “claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw a

reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.    The complaint that

shows that the pleader is entitled to relief--or put another

way, facially plausible--will survive a Rule 12(b)(6) motion.

See Fed. R. Civ. P. 8(a)(2); Mayer v. Belichick, 605 F.3d 223,

229 (3d Cir. 2010).

III. Discussion

     A.     The Immunity of the Cumberland County Prosecutor’s
            Office

     The Cumberland County Prosecutor’s Office must be dismissed

because it is immune from suit.    The Eleventh Amendment

provides:

            The Judicial power of the United States shall not be
            construed to extend to any suit in law or equity,
            commenced or prosecuted against one of the United
            States by Citizens of another State, or by Citizens or
            Subjects of any Foreign State.

U.S. Const. amend. XI.    “‘That a State may not be sued without

its consent is a fundamental rule of jurisprudence having so

important a bearing upon the construction of the Constitution of

the United States that it has become established by repeated

decisions of this court that the entire judicial power granted

by the Constitution does not embrace authority to entertain a



                                  7
suit brought by private parties against a State without consent

given.’”   Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

89, 98 (1984) (quoting Ex parte State of New York No. 1, 256

U.S. 490, 497 (1921)).   The Supreme Court in Hans v. Louisiana,

134 U.S. 1 (1890), “extended the Eleventh Amendment’s reach to

suits by in-state plaintiffs, thereby barring all private suits

against non-consenting States in federal court.”    Lombardo v.

Pa. Dep’t of Pub. Welfare, 540 F.3d 190, 194 (3d Cir. 2008).

“The State of New Jersey has not waived its sovereign immunity

with respect to § 1983 claims in federal court.”    Mierzwa v.

United States, 282 F. App’x 973, 976 (3d Cir. 2008) (citing

Ritchie v. Cahall, 386 F. Supp. 1207, 1209–10 (D.N.J. 1974)).

     The Eleventh Amendment protects state agencies when “‘the

state is the real party in interest.’”    Beightler v. Office of

Essex County Prosecutor, 342 F. App’x 829, 832 (3d Cir. 2009)

(quoting Fitchik v. New Jersey Transit Rail Operations, 873 F.2d

655, 658 (3d Cir. 1989) (en banc).    Courts consider three

factors to determine whether Eleventh Amendment immunity applies

to a state agency: “(1) the source of the agency's funding--

i.e., whether payment of any judgment would come from the

state's treasury; (2) the status of the agency under state law;

and (3) the degree of autonomy from state regulation.”    Id.

(quoting Fitchik, 873 F.2d at 659).    When evaluating whether

immunity applies, “it is the entity’s potential legal liability,

                                 8
rather than its ability or inability to require a third party to

reimburse it, or to discharge the liability in the first

instance, that is relevant” to the Eleventh Amendment inquiry.

Regents of the Univ. of Cal. v. Doe, 519 U.S. 425, 431 (1997).

     Courts considering these three factors have found that in

New Jersey, the office of the county prosecutor is immune under

the Eleventh Amendment.   See, e.g., Beightler v. Office of Essex

County Prosecutor, 342 F. App’x at 832; Briggs v. Moore, 251 F.

App'x 77, 79 (3d Cir. 2007); Sabatino v. Union Twp., 2012 WL

313986 (D.N.J. Jan. 31, 2012); Palmerini v. Burgos, No. 10–cv-

210, 2011 WL 3625104 at * 8 (D.N.J. Aug. 15, 2011) (“[C]ourts

within the Third Circuit have consistently and uniformly held

that the Eleventh Amendment precludes federal suits against New

Jersey county prosecutors, as well as their offices and staff,

arising out of their law enforcement functions on the basis that

the real party in interest in these suits is the State of new

Jersey”); Watkins v. Attorney General of New Jersey, No. 06–cv-

1391, 2006 WL 2864631, at * 3 (D.N.J. Oct. 4, 2006) (“[A county

prosecutor's office] is not subject to suit under § 1983 because

the Prosecutor's Office is not a government entity which can be

sued under § 1983 separate from the individual who is the county

prosecutor or the governmental entity that the county prosecutor

serves”).



                                 9
     This Court agrees that the State of New Jersey is the real

party in interest when the Cumberland County Prosecutor’s Office

is sued under § 1983 in the Amended Complaint.   Therefore, the

Court will dismiss with prejudice the Cumberland County

Prosecutor’s Office from this action because it is immune under

the Eleventh Amendment from Plaintiff's claims for damages.

     B.   Failure to State a Claim Against Defendants McRae and
          Schulz

     Plaintiff has brought his constitutional claims against

Defendants Prosecutor McRae and Assistant Prosecutor Schulz

pursuant to 42 U.S.C. § 1983, which provides in pertinent part:

          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of any State
          or Territory, subjects, or causes to be subjected, any
          citizen of the United States or other person within
          the jurisdiction thereof to the deprivation of any
          rights, privileges, or immunities secured by the
          Constitution and laws, shall be liable to the party
          injured in an action at law, suit in equity, or other
          proper proceeding for redress.

“To establish a claim under 42 U.S.C. § 1983, [a plaintiff] must

demonstrate a violation of a right secured by the Constitution

and the laws of the United States [and] that the alleged

deprivation was committed by a person acting under color of

state law.”   Moore v. Tartler, 986 F.2d 682, 685 (3d Cir. 1993).

“The first step in evaluating a section 1983 claim is to

‘identify the exact contours of the underlying right said to

have been violated’ and to determine ‘whether the plaintiff has



                                10
alleged a deprivation of a constitutional right at all.’” Nicini

v. Morra, 212 F.3d 798, 806 (3d Cir. 2000) (quoting County of

Sacramento v. Lewis, 523 U.S. 833, 841 n.5 (1998)).

     “A defendant in a civil rights action ‘must have personal

involvement in the alleged wrongs to be liable,’ and ‘cannot be

held responsible for a constitutional violation which he or she

neither participated in nor approved.’” Baraka v. McGreevey, 481

F.3d 187, 210 (3d Cir. 2007).   See Evancho v. Fisher, 423 F.3d

347, 353 (3d Cir. 2005); Rode v. Dellarciprete, 845 F.2d 1195,

1207 (3d Cir. 1988).   Further, supervisory liability cannot be

imposed under § 1983 by respondeat superior.   See Ashcroft v.

Iqbal, 556 U.S. 662 (2009); Monell v. Department of Social

Services, 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

(1976); Durmer v. O'Carroll, 991 F.2d 64, 69 n.14 (3d Cir.

1993).   “Absent vicarious liability, each Government official,

his or her title notwithstanding, is only liable for his or her

own misconduct.”   Iqbal, 556 U.S. at 677.   A plaintiff must show

that an official's conduct caused the deprivation of a federally

protected right.   See Kentucky v. Graham, 473 U.S. 159, 166

(1985); Gittlemacker v. Prasse, 428 F.2d 1, 3 (3d Cir. 1970) (A

plaintiff “must portray specific conduct by state officials

which violates some constitutional right.”).

     Here, Plaintiff alleges that he was detained past his term

of imprisonment.   An inmate’s detention after his term of

                                11
imprisonment can, under certain circumstances, constitute cruel

and unusual punishment in violation of the Eighth Amendment.

Wharton v. Danberg, 854 F.3d 234, 241 (3d Cir. 2017); Montanez

v. Thompson, 603 F.3d 243, 250 (3d Cir. 2010).    Continued

incarceration beyond the sentencing term is punitive and serves

no penological justification.    See Wharton, 854 F.3d at 241;

Sample v. Diecks, 885 F.2d 1099, 1108 (3d Cir. 1989).    To state

an over-detention claim, a plaintiff must allege that “(1) a

prison official had knowledge of the prisoner’s problem and thus

of the risk that unwarranted punishment was being, or would be,

inflicted; (2) the official either failed to act or took only

ineffectual action under the circumstances, indicating that his

response to the problem was a product of deliberate indifference

to the prisoner’s plight; and (3) a causal connection between

the official’s response to the problem and the unjustified

detention.” 2   Montanez, 603 F.3d at 252.


2 To the extent that Plaintiff alleges a due process claim under
the Fourteenth Amendment, the Court finds that such a claim is
subsumed within the Eighth Amendment claim under the “more-
specific-provision rule.” See, e.g., Wharton, 854 F.3d at 246.
“That rule holds that ‘if a constitutional claim is covered by a
specific constitutional provision, such as the Fourth or Eighth
Amendment, the claim must be analyzed under the standard
appropriate to that specific provision, not under the rubric of
substantive due process.’” Id. (quoting United States v.
Lanier, 520 U.S. 259, 272 n.7 (1997)). Because the Court of
Appeals for the Third Circuit analyzes over-detention claims
under the Eighth Amendment, Plaintiff cannot bring a parallel
claim under the Fourteenth Amendment’s guarantee of due process.
See Wharton, 854 F.3d at 246.
                                 12
     In such cases, rather than the judges or prosecutors

involved in the matter who typically have absolute or partial

immunity for such claims, the usual defendants are individuals

employed by the state corrections department or the prison that

caused or failed to correct the over-detention they knew of or

had reason to know of.   See, e.g., Upshaw v. Michigan Dep’t of

Corrs., No. 12-cv-1300, 2016 WL 6518263 (W.D. Mich. Nov. 3,

2016) (denying summary judgment in over-detention case brought

against various individuals employed by the Michigan Department

of Corrections and the state prison at which the plaintiff was

housed).   The Court has not found a case in which a prosecutor

has been found liable for over-detention although such a claim

may be possible if there were sufficient allegations against the

prosecutor to support the elements of the cause of action

outlined in Montanez, thus stating a claim for relief.    Although

there may be other elements, at a minimum to state such a claim

against a prosecutor, the prosecutor must have personal

knowledge of the over-detention and have the legal ability to

remedy it.

     The only case the Court could find involving such a

posture, Dommer v. Crawford, 653 F.2d 289 (7th Cir. 1981),

concluded that the plaintiff, a pre-trial detainee, failed to

state a claim for over-detention against the prosecutor as the

prosecutor had no involvement in the alleged over-detention and

                                13
had no statutory authority over the plaintiff’s detention.    Id.

at 291 (“since [prosecutor] in his capacity as a prosecutor has

no authority under Indiana law to order city police to detain

arrestees past the statutory time limits, the complaint fails to

state a cause of action against him.”).   Plaintiff’s factual

allegations here similarly fail to state a claim, and the Court

must dismiss without prejudice Defendants McRae and Schultz for

failure to allege personal involvement.

     Here, Plaintiff alleges in the Amended Complaint that his

sentence was wrongly recalculated because the Department of

Corrections suggested to his sentencing judge that he had

duplicate credits, which were subsequently removed by the

sentencing judge.   Plaintiff makes no allegation as to how

either Defendant McRae or Defendant Schultz were involved in the

alleged over-detention action at all, and his allegations

suggest that they had no involvement beyond his original

sentencing.

     The exhibits that Plaintiff attaches to his Amended

Complaint support this conclusion, as does Plaintiff’s prior

request to withdraw any claim against the prosecutorial

defendants in his original Complaint because he did not intend

to name them as parties.   See ECF No. 14 at 26-27.   Plaintiff

very clearly states that it was the Department of Corrections

who suggested to the sentencing judge that the jail credits may

                                14
be duplicates, and it was the sentencing judge who removed the

application of certain jail credits.     It is not clear to the

Court why Plaintiff sought to reinstate the prosecutorial

defendants in his Amended Complaint after he agreed to

voluntarily dismiss them.   In light of the Court’s prior order

and opinion dismissing the claims against the New Jersey

Department of Corrections and the New Jersey Drug Court because

such state agencies cannot be sued under § 1983, it may be that

Plaintiff is unclear as to the proper individual defendants in

his suit.

      Generally, “plaintiffs who file complaints subject to

dismissal . . . should receive leave to amend unless amendment

would be inequitable or futile.”     Grayson v. Mayview State

Hosp., 293 F.3d 103, 114 (3d Cir. 2002).     The Court will grant

leave to amend in order to allow Plaintiff an opportunity to

amend his Complaint in conformance with this Opinion.     In any

amended complaint, Plaintiff should include factual allegations

to support the elements of an over-detention claim as described

by the Third Circuit in Montanez, see supra.

IV.   Conclusion

      As set forth above, it appears that Plaintiff discovered

the change in his release date in April 2012.     He alleges he

acted diligently in an effort to seek a correction, exhausting

his administrative remedies and then filing not one, but two

                                15
appeals.   It also appears that he was correct that an error

occurred as his appeals were wholly or partially successful in

that he was released in 2014 long before the adjusted release

date of 2018.

     What is not clear is whether the final determination of the

appeals and administrative process was that he should have been

released as he originally contended in June 2012 (in which case

an over-detention occurred) or whether his December 2014 release

represented his actual properly calculated release date (in

which case no over-detention occurred).

     What is also not clear, if the former occurred, is whether

that over-detention was the result an unfortunate delay in the

judicial and administrative process (in which case there may be

harm but no remedy) or whether some individual, not immune from

suit and personally involved, caused some or all of the over-

detention in violation of the standard set forth in Montanez.

     What is clear, as set forth above and in the Court’s

previously ruling, is that Plaintiff to date has failed to

identify such an individual or individuals as party defendants.

However, in light of the important constitutional right at issue

and the inherent harm in any over-detention at all, Plaintiff

should be given another opportunity to do so.




                                16
     Accordingly, the Court will grant Defendants’ Motion to

Dismiss, with leave to amend granted.   An appropriate order

follows.



Dated: May 6, 2019                    s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                               17
